127809DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
Applicants’ election of Species 1 where Applicants describe that Claims 1-20 read thereon in Applicants’ Response to Election/Restriction filed on September 28, 2022 is acknowledged (first full paragraph on p. 1 of Applicants’ reply). Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicants’ election is made FINAL.  
 
Status of the Claims
Claims 1-20 are pending and will be examined in the U.S. non-provisional application.  


Specification
The SUBSTITUTE SPECIFICATION filed on August 30, 2021 by Applicants is used for examination of the claims below.  

The disclosure is objected to because of the following informalities:  
		“inner cavity 11” (¶ 0020, each of lines 4 and 7 and ¶ 0021, line 3) should be ‘internal [[.  
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:  
		“each discharge hole” (Claim 8, line 3) should be ‘the [[
		“dedicated port(s)” (Claim 6, line 2) should be ‘dedicated ports [[
	Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 9 and a claim dependent thereon
	The elements “a plurality of first recess portions” (Claim 9, line 5) and the element “a plurality of second recess portions” (Claim 9, line 6) in combination with the element “an internal cavity” (Claim 1, line 4) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited (i.e., each recess portion is itself an internal cavity and it is not understood how the recess portions relate to a single “internal cavity” as recited in Claim 1).  

In Regard to Claim 10
	Claim 10 recites the limitation “said internal cavities” (Claim 10, line 2).  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7, 11, 13-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN202250877U (Yan; published in May 2012) (YAN) (the citations below are taken from an English machine translation of CN202250877U which has been provided for Applicants’ convenience).  
In reference to Claim 1, YAN discloses
		A fixed scroll (fixed scroll 3, paragraph 0034, line 199, Figs. 1 and 2) for scroll compressor (scroll compressor 100, ¶ 0024, line 146, Figs. 1-6), the fixed scroll (3) comprising: 
			an end plate (A, Examiner’s ANNOTATED Fig. 2 of YAN); 
			a fixed scroll wrap (B, Examiner’s ANNOTATED Fig. 2 of YAN) protruding from one surface (a bottom surface of A located above the end of the lead line of reference numeral 11 in Fig. 1, Fig. 1) of the end plate (A); and 			
			an internal cavity (any one D of the plurality of D(s), Examiner’s ANNOTATED Fig. 2 of YAN) formed in the end plate (A).  

    PNG
    media_image1.png
    439
    723
    media_image1.png
    Greyscale
 
Examiner’s ANNOTATED Fig. 2 of YAN

	In reference to Claim 2, YAN further discloses that the internal cavity (for example, one of the rectangular D(s) of the plurality of D(s), Examiner’s ANNOTATED Fig. 2 of YAN) comprises two inner walls facing each other in an axial direction (the rectangular cavity D at the right portion of Examiner’s ANNOTATED Fig. 2 of YAN has two walls facing each other in the axial or up-and-down direction of Examiner’s ANNOTATED Fig. 2 of YAN) of the end plate (A) and two inner walls facing each other in a radial direction (the rectangular cavity has two walls facing each other in the radial or left-to-right direction of Examiner’s ANNOTATED Fig. 2 of YAN) of the end plate (A).  
	In reference to Claim 4, YAN also discloses that the internal cavity comprises a plurality of internal cavities (other circumferentially disposed D(s)) arranged around an axis (an axis disposed through the middle portion of end plate (A) up through 83, Examiner’s ANNOTATED Fig. 2 of YAN) of the end plate (A).  
	In reference to Claim 7, YAN further discloses that in a plane perpendicular (a plane disposed in a left-to-right direction of Examiner’s ANNOTATED Fig. 2 of YAN) to an axial direction (up-and-down direction in Examiner’s ANNOTATED Fig. 2 of YAN) of the end plate (A), each internal cavity (of the circumferential D cavities) has a cross section in a form of circular (D(s) about the axis have a form approximating a half circle and thus are broadly interpreted as having a semi-circular/circular form and also the cavities at the outer peripheral edge of A have semi-circular form, see Examiner’s ANNOTATED Fig. 2 of YAN).  
	In reference to Claim 11, YAN also discloses that the end plate (A, Examiner’s ANNOTATED Fig. 2 of YAN) comprises a lug boss (K, Examiner’s ANNOTATED Fig. 2 of YAN) provided in a center of the other surface of the end plate (A), and at least some of the internal cavities are formed in the lug boss (some of the D(s) are formed at the top of K, for example, Examiner’s ANNOTATED Fig. 2 of YAN).  
	In reference to Claim 13, YAN further discloses a scroll compressor (scroll compressor 100, Figs. 1-6), comprising: the fixed scroll (3, Fig. 1) according to claim 1 (see the rejection of Claim 1 above).  
	In reference to Claim 14, YAN also discloses that in a plane perpendicular (plane in left-to-right direction of Examiner’s ANNOTATED Fig. 2 of YAN) to an axial direction (up-and-down direction of Examiner’s ANNOTATED Fig. 2 of YAN) of the end plate (A; at least some of the D(s) have a form that are semi-circular and/or approximates a circular form, Examiner’s ANNOTATED Fig. 2 of YAN).  
	In reference to Claim 16, YAN further discloses that the end plate (A, Examiner’s ANNOTATED Fig. 2 of YAN) comprises a lug boss (K, Examiner’s ANNOTATED Fig. 2 of YAN) provided in a center of the other surface of the end plate (A), and at least some of the internal cavities are formed in the lug boss (some of the D(s) are formed at the top of K, Examiner’s ANNOTATED Fig. 2 of YAN).  
	In reference to Claim 18, YAN also discloses that the end plate (A, Examiner’s ANNOTATED Fig. 2 of YAN) comprises a lug boss (K, Examiner’s ANNOTATED Fig. 2 of YAN) provided in a center of the other surface of the end plate (A), and at least some of the internal cavities are formed in the lug boss (some of the D(s) are formed at the top of K, Examiner’s ANNOTATED Fig. 2 of YAN).  
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YAN in view of US2017/0184086 (Scancarello et al.; published on June 29, 2017) (SCANCARELLO).
	In reference to Claims 3 and 8, YAN is silent about a discharge hole and features associated therewith.  SCANCARELLO teaches a scroll compressor (title, Abstract, Figs. 1-13B) further comprises a discharge hole (one or more removal holes 946, Fig. 12B) formed in the end plate and communicating the internal cavity with outside, which is configured to discharge material from the internal cavity during a manufacturing process (Claim 3, ¶ 0111, lines 9-11, where scroll compressor components formed in an additive manufacturing process) and where a hole is understood to have circular shape (Claim 8).  
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize a circular discharge hole for removing material when the non-orbiting scroll component is formed when made by additive manufacturing and incorporate this kind of feature to form the non-orbiting scroll in YAN’s scroll compressor for at least the benefit of constructing a robust scroll compressor component effective to compress a fluid.  
	In reference to Claim 12, YAN teaches the formation of the fixed scroll as described above, however, is silent as to its specific construction.  SCANCARELLO teaches a scroll compressor (non-orbiting and orbiting scroll components, ¶ 0097, lines 1 and 2, Abstract, lines 1-3, and ¶ 0116, lines 1-4) manufactured using 3-D printing (¶ 0056, especially line 1, “a digital three-dimensional modeling system” for additive manufacturing of scroll compressor components, Abstract, lines 1-3).
 	In reference to Claim 17, YAN also discloses that the end plate (A, Examiner’s ANNOTATED Fig. 2 of YAN) comprises a lug boss (K, Examiner’s ANNOTATED Fig. 2 of YAN) provided in a center of the other surface of the end plate (A), and at least some of the internal cavities are formed in the lug boss (some of the D(s) are formed at the top of K, Examiner’s ANNOTATED Fig. 2 of YAN). 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YAN in view of US2013/0276461 (Propheter-Hinkley et al.; published on October 24, 2013) (PROPHETER-HINKLEY).
	In reference to Claim 9, YAN teaches that the end plate (A) comprises a plurality of reinforcing ribs (J(s), Examiner’s ANNOTATED Fig. 2 of YAN) arranged at intervals in a circumferential direction of the end plate (A); a plurality of first recess portions (circumferentially positioned D(s)) formed between the plurality of reinforcing ribs (J(s).  YAN does not teach a plurality of second recess portions being formed in the plurality of reinforcing ribs.  PROPHETER-HINKLEY solves the same problem of having weight reduction in the apparatus/component (¶ 0044, last three lines) as the instant application (last three lines of the Abstract of the specification) via the removal of material (Fig. 2) from rib structures by teaching an apparatus/airfoil (title, Abstract, Figs. 1-6) that includes a plurality of second recess portions (rectilinear openings 96(s), openings 204(s), ¶ 0044, Figs. 3-5) being formed in the plurality of reinforcing ribs (ribs 92(s), 102(s), ¶ 0044, Figs 3-5) of the apparatus/component (airfoil 60, ¶ 0035, line 1).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the removal of material in reinforcement ribs as is taught by PROPHETER-HINKLEY and incorporate this feature into the ribs of YAN’s fixed scroll for the benefit of reducing the weight of the component as expressly described by PROPHETER-HINKLEY (¶ 0044, last three lines).     

Comment on Allowability
The subject matter of dependent Claims 5 and 10 respectively recite a specific fixed scroll for scroll compressor discharge hole/communication hole arrangements/internal cavity arrangement (Claim 5) and/or a specific fixed scroll for scroll compressor internal cavity/reinforcing rib/first recess portion/partition wall arrangement (Claim 10) as shown in Fig. 5 of the specification each of which have not been reasonably found taught in the art of record.      


Allowable Subject Matter
Claims 5-6, 15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 5 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ fixed scroll for scroll compressor as claimed including   
				“discharge holes (12(s), Fig. 5 of the specification) formed in the end plate (of 100) and communicating the plurality of internal cavities (11(s)) with outside, which are configured to discharge material from the plurality of internal cavities (11(s)) during a manufacturing process; and a port (right 15) formed in the end plate (of 100), wherein the plurality of internal cavities comprise two first internal cavities (11A(s)) adjacent to the port (right 15) and a plurality of second internal cavities (11B(s)) between the two first internal cavities (11A(s)) in a circumferential direction, and wherein the discharge holes (12(s)) comprise: first communication holes (121(s) which are located between and communicate the first internal cavity (11A) and the second internal cavity (11B) adjacent to each other, and which are located between and communicate two adjacent second internal cavities (11B(s)); and a second communication hole (122) which communicates the two first internal cavities (11A(s)) with the port (left 15)” is not shown or rendered over the prior art of record.  Claims 6, 15, and 19-20 are also considered to be allowable subject matter by virtue of being dependent on Claim 5.    
			Dependent Claim 10 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ fixed scroll for scroll compressor as claimed including   
				“the fixed scroll (100, Fig. 5) comprises a plurality of said internal cavities (inner 11(s)) arranged around an axis of the end plate (of 100), the plurality of internal cavities (inner 11(s)) are respectively opposed to the plurality of the reinforcing ribs (40(s)) in a radial direction of the end plate (of 100), and the plurality of first recess portions (outer 41(s)) are respectively opposed to a partition wall (50) between two adjacent inner cavities (inner adjacent 11(s)) in the radial direction of the end plate (of 100)” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2019/0048874, US2016/0084250, US5127809, CN210599398U, and GB2319066A show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday October 24, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746